Exhibit 10.4

AMENDMENT NO. 1 TO
CHANGE IN CONTROL AGREEMENT
MICHAEL D. ANGEL

This Amendment No. 1 to the Change in Control Agreement (this "Amendment
Agreement") is by and between SPY Inc., a Delaware corporation (the "Company"),
and Michael D. Angel (the "Executive"). Each party is sometimes individually
referred to in this Amendment as a "Party" and collectively as the "Parties."
This Amendment Agreement is effective on October 16, 2012,

RECITALS:

WHEREAS, the Company and the Executive are parties to that certain Change in
Control Agreement dated as of October 27, 2011 and effective as of January 3,
2012 (the "Change in Control Agreement").

WHEREAS, the Parties now desire to amend the Change in Control Agreement as set
forth in this Amendment Agreement in accordance with Section 8 of the Change in
Control Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment Agreement and intending to be legally bound, the Parties
agree as follows:

Capitalized terms not otherwise defined in this Amendment Agreement shall have
the respective meanings ascribed to them in the Change in Control Agreement.

Section 1(f) of the Change in Control Agreement is hereby amended and restated
in its entirety as follows:

"Disqualified Party" shall mean any of the current members of the Board, or
their affiliates, including, but not limited to, (1) Costa Brava Partnership
III, L.P., Roark, Rearden & Hamot, LLP, Seth W. Hamot, an individual; (2)
Harlingwood (Alpha) LLC, Fir Geenen, an individual; and (3) The Integrity Brands
Fund, LLP, John Pound, an individual, and any affiliates of the foregoing
entities and individuals.

Section 2(c) of the Change in Control Agreement is hereby amended and restated
in its entirety as follows:

In the event of a Change of Control which involves a transaction which
represents an "enterprise value" of the Company (defined below) less than or
equal to $50,000,000 (fifty million dollars) the Company shall pay to Executive
an amount equal to $100,000 (one hundred thousand dollars). The amount of any
such bonus shall be paid in a lump sum payment on the 60th day after Executive's
Termination Date.

In the event of a Change of Control which involves a transaction described in
Section 1(d)(2) or (3) of this Agreement which represents an "enterprise value"
of the Company (defined below) over $50,000,000 (fifty million dollars), the
Company shall pay to Executive an amount equal to $200,000 (two hundred thousand
dollars). The amount of any such bonus shall be paid in a lump sum payment on
the 60th day after Executive's Termination Date.

For purposes of the above, the "enterprise value" of a transaction shall mean
(1) the total consideration paid to Company shareholders by the acquiring party
or parties, (2) plus indebtedness for bank debt and similar financial
liabilities of the Company (including, but not limited debt to the Disqualified
Parties) at such closing, (3) minus cash and cash equivalents at such closing,
as such enterprise value is determined by the Board as of the transaction
closing in good faith. The parties intend that the above determination of
enterprise value be made immediately before the transaction closing by the Board
as constituted prior to closing to the extent practicable. The Board shall
determine the "enterprise value" of an event described in Section 1(d)(1) based
on its good faith review of the facts and circumstances surrounding acquisition
of the securities referenced in such section as soon as reasonably practicable
after it becomes aware of the event.

Any dispute between the parties must be resolved pursuant to the claims
procedures and other processes articulated in the Company's Change of Control
Severance Plan ("Plan"). This Amendment Agreement is governed by ERISA and, to
the extent applicable, the laws of the State of California, without reference to
the conflict of law provisions thereof.

All provisions of this Amendment Agreement are subject to and governed by the
terms of the Plan. No provision of this Amendment Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Amendment Agreement to be performed by such
other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. The Plan, the Change
in Control Agreement and this Amendment Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and
supersedes any and all prior agreements of the parties with respect to such
subject matter. No agreements or representations, oral or otherwise, expressed
or implied with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Amendment Agreement.

Except as expressly modified herein, all other terms and conditions of the
Change in Control Agreement are hereby ratified and confirmed and shall remain
in full force and effect.

This Amendment Agreement may be executed in multiple counterparts and may be
delivered via facsimile, electronic mail in portable document format or other
means intended to preserve the original graphical content of a signature. Any
such counterpart shall constitute an original signature and all of which taken
together shall constitute one and the same instrument.

IN WITNESS WHEREOF

, the Parties hereto have executed this Amendment Agreement and made it
effective as of the date and year first written above.



SPY INC.

EXECUTIVE



 

By: /s/ Michael Marckx



 

/s/ Michael D. Angel

Name: Michael Marckx

Michael D. Angel

Its: President and Chief Executive Officer



     

 